        Case 1:19-cv-08345-MKV-DCF Document 82 Filed 10/09/20 Page 1 of 3




     Ellen Tobin
     Ext. 343
     E-mail: etobin@westermanllp.com




                                                                     October 8, 2020


     VIA ECF

     Honorable Mary Kay Vyskocil
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl Street
     New York, NY 10007-1312

              Re:       Samantha Siva Kumaran, et al. v. Northland Energy Trading, LLC, et al.
                        Case No. 19-cv-08345

     Dear Judge Vyskocil:

             We represent defendants in the above-referenced case. I write to briefly respond
     to and oppose plaintiffs’ application “to strike or in the alternative motion for leave to file
     sur-reply” (the “Application”) [ECF Nos. 80, 81].

              Defendants did not impermissibly raise new arguments in their reply papers in
     further support of their motion to dismiss the amended complaint (the “Motion to
     Dismiss”). In their Application, plaintiffs cite seven arguments they claim were raised
     for first time on reply. To the contrary, all seven of those points were initially raised in
     the moving papers and reiterated on reply, and/or they specifically respond to arguments
     made by plaintiffs in their opposition papers.1 Specifically:

              Contrary to plaintiffs’ contention, defendants argued in their moving brief that
     plaintiffs failed to plead aiding and abetting fraud with particularity as required by FRCP
     9(b). See, e.g., Defs.’ Mem. in Supp. of Mot. to Dismiss (“Defs.’ Mem.”) at 17 (noting
     that the Complaint’s allegations about Lothrop and Bramante are “vague and
     conclusory”). In opposition, plaintiffs argued that they “have shown both action,
     omissions and motive” – without specifying what those alleged “actions,” “omissions” or
     “motives” were. Lothrop/Bramante Opp. at 10. In direct response to that argument,
     defendants reiterated that the “allegations that Lothrop and Bramante ‘aided and abetted’



     1
       As explained in the reply papers, several of the positions taken by plaintiffs in the opposition papers were
     novel positions not alleged in the complaint and/or they contradicted allegations in the complaint.

ATTORNEYS AT LAW                                                          1201 RXR PLAZA, UNIONDALE, NY 11556
                                                  T: 516.622.9200 ǀ F: 516.622.9212 ǀ WWW.WESTERMANLLP.COM
  Case 1:19-cv-08345-MKV-DCF Document 82 Filed 10/09/20 Page 2 of 3

Honorable Mary Kay Vyskocil
October 8, 2020
Page 2

an alleged fraud are wholly conclusory and do not satisfy the particularity requirement of
Rule 9(b).” See Defs.’ Reply Mem. in Supp. of Mot. to Dismiss (“Defs.’ Reply”) at 15.

         Defendants argued in their moving papers that plaintiffs failed to state a claim
under the DTSA because alleged misappropriation of trade secrets that occurred before
the enactment of the DTSA are not actionable. See Defs.’ Mem. at 18. In opposition,
plaintiffs argued that defendants’ alleged “use” of plaintiffs’ trade secrets after enactment
of the DTSA is actionable. See Northland/Hedge Opp. at 17-18. In direct response to
that argument, defendants’ reply papers argue that the alleged “use” of plaintiffs’ trade
secrets is still not actionable because the Complaint fails to allege that defendants “used
improper means” to acquire the trade secrets (which is a required element of the claim).

         In plaintiffs’ opposition papers, plaintiffs argued that the AIP satisfied the
Statute of Frauds because the AIP was allegedly memorialized in unidentified “emails.”
See Larkin Opp. [ECF No. 74] at 4-5. In direct response to that argument, defendants’
reply papers argue that the alleged emails referenced in the Complaint do not specify all
the essential terms of the alleged AIP and therefore do not satisfy the Statute of Frauds.
See Defs.’ Reply at 8-9.

         Similarly, as noted, plaintiffs’ opposition papers argued that the AIP satisfied
the Statute of Frauds because the AIP was allegedly memorialized in unidentified
“emails.” See Larkin Opp. [ECF No. 74] at 4-5. In direct response to that argument,
defendants’ reply papers argue that these emails purportedly memorializing the AIP do
not satisfy the Statute of Frauds because the Complaint fails to allege that the emails were
signed by the party charged. See Larkin Opp. [ECF No. 74] at 4-5; Defs.’ Reply at 8.

         Plaintiffs’ Application argues that defendants’ reply papers “misquote” the
Complaint by claiming that the Complaint alleges that plaintiff “overlooked” defendants’
use of plaintiffs’ trade secrets. However, defendants’ reply papers do not purport to
quote the Complaint – and instead paraphrase the Complaint – asserting that “Plaintiffs
overlooked the alleged breach of the Settlement Agreement in favor of pursing this new
business opportunity with Larkin.” See Defs.’ Reply at 5. Indeed, the Complaint alleges
that plaintiffs discovered defendants’ alleged misappropriation of trade secrets on or
around September 8, 2016 (Compl. ¶¶ 143-49), yet thereafter plaintiffs allegedly
continued doing business with defendants and disclosed more trade secrets to defendants
– thereby overlooking defendants’ alleged misappropriation (Compl. ¶¶ 141-54).

         According to plaintiffs’ Application, defendants’ reply papers “argue that
Plaintiffs introduce new facts that Larkin was a Principal (Or Manager) of the Company.”
But that is not what defendants’ reply papers say. Rather, plaintiffs’ opposition papers
argued that Larkin owed plaintiffs a fiduciary duty because “the manager or director of
the LLC owes fiduciary duties.” See Larkin Opp. at 13. In direct response to that
argument, defendants’ reply papers correctly noted that “the Complaint does not allege
that Larkin is a ‘manager’ or ‘director’ of Kumaran’s purported hedge fund.” See Defs.’

                                             2
    Case 1:19-cv-08345-MKV-DCF Document 82 Filed 10/09/20 Page 3 of 3

Honorable Mary Kay Vyskocil
October 8, 2020
Page 3

Reply at 18 (emphasis in original). Defendants’ reply papers do not argue – as plaintiffs
now contend – that the allegation that Larkin was a “Principal” was a “new fact.”

        In their Application, plaintiffs claim that defendants raise plaintiffs’ prior
lawsuit – A Star Group, Inc. v. Manitoba Hydro, No. 13 Civ. 4501, 2014 WL 2933155
(S.D.N.Y. June 30, 2014) – “for the first time” on reply. To the contrary, Defendants’
opening papers addressed Manitoba in detail. See Defs.’ Mem. at 23 n.12.

       Thus, all of the arguments raised on reply were already raised in the moving
papers and/or they specifically respond to arguments made by plaintiffs in their
opposition papers. That is exactly the point of reply papers – to give the moving party
the opportunity to respond to arguments raised in opposition.

        For these reasons, defendants oppose plaintiffs’ Application in its entirety. In the
event that plaintiffs are given the opportunity to submit a sur-reply, defendants request
that the time to do so be shorter than 14 days. Defendants filed the Motion to Dismiss on
July 9, 2020. Plaintiffs were given two months to submit their opposition papers.2
Respectfully, after three months, briefing on this motion should be closed.

          Thank you for your time and attention to this matter.


                                                          Respectfully submitted,



                                                          Ellen Tobin
2277468




2
  While plaintiffs were pro se when they filed the amended complaint, Timetrics is now represented by
counsel, who filed notices of appearance on July 17, 2020.

                                                 3
